Citation Nr: 1144080	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  11-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1953 to April 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In November 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2011) (regulations implementing the VCAA). This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 2002).  The Act and the implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of this VCAA-duty- to-notify-notice, VA is required to specifically inform the claimant which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, in the context of a new and material evidence claim, the United States Court of Appeals for Veterans Claims (Court) requires that VA, by way of a specific notice letter, (1) notify the claimant of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) notify the claimant of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notify the claimant of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the Veteran has not been given a proper notification letter with regard to his current claim of whether new and material evidence has been received to reopen a claim of a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967.  In this regard, review of the record reveals that in connection with his most recent claim, received in December 2010.  The Veteran was provided a VCAA notification letter in December 2010; however, that letter did not include any notice as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Instead, the December 2010 letter indicated that a prior notice furnished to the Veteran in conjunction with a previous claim to reopen was being amended.  Inasmuch as the current appeal arises from a claim to reopen submitted in December 2010, the Board concludes that the Veteran was not provided a full notification letter in conjunction with his current attempt to reopen his claim.  In this regard, the Board notes that in a December 2007 decision, the Board denied entitlement to compensation under the provisions of 38 U.S.C. § 1151  for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967.  The Veteran subsequently attempted to reopen his claim in June 2010, and the RO declined to reopen his claim in August 2010 and October 2010 rating decisions.  The Veteran did not file a timely notice of disagreement with the October 2010 rating decision addressing whether new and material evidence had been received to reopen his claim, therefore, the October 2010 rating decision is final and is the most recent final denial of this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).   [The Board notes that in his December 2010 correspondence, the Veteran explicitly indicated that he was "request[ing] to reopen a 1151 claim . . .and he has new and material evidence.  Please reopen the claim for the Veteran and advise him to send new and material evidence."  As such, there is no indication that the Veteran was filing a notice of disagreement with the prior rating decisions.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200, 20.201 (2010).]  On remand, the Veteran must be issued a notification letter for his claim to reopen which addresses the last final rating decision in October 2010. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied. Specifically: 

(a)  Notify the Veteran of the information and evidence necessary to substantiate his claim to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of treatment at a Department of Veterans Affairs medical facility with LSD-25 on October 10, 1967;

(b)  Notify the Veteran of the information and evidence he is responsible for providing; 

(c)  Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency; 

(d)  Provide the Veteran with an explanation as to the information or evidence needed to establish disability ratings and effective dates for his claim; 

(e)  Notify the Veteran of the evidence and information necessary to reopen the claim; 

(f)  Notify the Veteran of the reasons for the October 2010 denial; and 

(g)  Notify the Veteran of what specific evidence would be required to substantiate the element or elements needed to grant his claim as outlined by the Court in Kent, supra. 

2.  Then after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



